J. B. McPHERSON,
District Judge. The testimony laid before the court upon the question of the defendants’ liability to account has satisfied me that an account should be taken upon all matters not embraced in the release *1008of September 12, 1893. That instrument was proved to be genuine, there being no dispute upon this point, and no testimony was offere'd to impair or destroy its legal effect. But I do not think that the evidence concerning the transactions between the complainant and the defendants since September 12th would justify me in finding that these transactions constituted a binding final settlement of the trust. Payments on account, both of income and principal, have no doubt been made by the defendants; but I discover nothing that permits me to conclude that a full settlement has been made. Let a decree be drawn for an accounting from the day named.